United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1885
                        ___________________________

                                  Margots Kapacs

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                                Anita Jurevica, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: February 7, 2017
                             Filed: February 9, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Margots Kapacs appeals after the district court1 dismissed his pro se complaint
alleging violations of 42 U.S.C. § 1983 and the Racketeer Influenced and Corrupt

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.
Organizations Act.   Upon careful review, we conclude the action was properly
dismissed for the reasons stated in the district court’s order. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




                                         -2-